UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 18, 2017 EVIO, INC. (Exact name of registrant as specified in its charter) Colorado (State or other jurisdiction of incorporation) 000-12350 47-1890509 (Commission File No.) (IRS Employer Identification No.) 62930 O.B. Riley Rd #300 Bend, OR 97703 (Address of principal executive offices) (zip code.) 541-633-4568 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01 Other Events. On September 18, 2017, the Board of Directors approved to amend the Corporation’s Amended and Restated Articles of Incorporation so as to reduce the Authorized Shares of the Company from 1,010,000,000 to 110,000,000, and to submit the Articles Amendment to the Corporation’s stockholders for approval at the next Annual Shareholders Meeting or Special Meeting, whichever is to occur first. Upon stockholder approval, the Chief Executive Officer will determine an effective date, which must be within 12 months of the meeting date, at such time the number of authorized common shares will be 100,000,000 and the authorized preferred shares will be 10,000,000. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EVIO, Inc. Dated: September 18, 2017 By: /s/ William Waldrop Name: William Waldrop Title: CEO 3
